                                     Case 19-19276                         Doc 1      Filed 07/08/19         Page 1 of 70
                                                                                                                                            07/08/2019 05:48:56pm


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 DISTRICT OF MARYLAND

 Case number (if known):                                                Chapter you are filing under:
                                                                              Chapter 7
                                                                              Chapter 11
                                                                              Chapter 12
                                                                                                                                     Check if this is an
                                                                              Chapter 13
                                                                                                                                     amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For
example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about
the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.


Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for



 Part 1:           Identify Yourself
                                           About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
1.    Your full name
      Write the name that is on
      your
                                           Stephanie
                                           First Name                                                   First Name
      government-issued
      picture                              J.
                                           Middle Name                                                  Middle Name
      identification (for example,
      your driver's license or             Collins
      passport).                           Last Name                                                    Last Name


      Bring your picture                   Suffix (Sr., Jr., II, III)                                   Suffix (Sr., Jr., II, III)


2.    All other names you
      have used in the last 8              First Name                                                   First Name
      years
                                           Middle Name                                                  Middle Name
      Include your married or
      maiden names.
                                           Last Name                                                    Last Name



3.    Only the last 4 digits of
      your Social Security                 xxx – xx –                     2       9        2     0      xxx – xx –
      number or federal
                                           OR                                                           OR
      Individual Taxpayer
      Identification number                9xx – xx –                                                   9xx – xx –
      (ITIN)




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 1
                                  Case 19-19276                 Doc 1               Filed 07/08/19             Page 2 of 70
                                                                                                                                              07/08/2019 05:48:57pm


               Stephanie J. Collins                                                                 Case number (if known)

                                       About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):
4.   Any business names                        I have not used any business names or EINs.                      I have not used any business names or EINs.
     and Employer
     Identification Numbers
                                       Business name                                                    Business name
     (EIN) you have used in
     the last 8 years
                                       Business name                                                    Business name
     Include trade names and
     doing business as
                                       Business name                                                    Business name

                                                      –                                                                –
                                       EIN                                                              EIN

                                                      –                                                                –
                                       EIN                                                              EIN

5.   Where you live                                                                                     If Debtor 2 lives at a different address:

                                       324 South Augusta Ave
                                       Number         Street                                            Number         Street




                                       Baltimore                            MD           21229
                                       City                                 State        ZIP Code       City                                 State        ZIP Code

                                       Baltimore City
                                       County                                                           County


                                       If your mailing address is different from                        If Debtor 2's mailing address is different
                                       the one above, fill it in here.
                                                                    Note that the                       from yours, fill it in here.
                                                                                                                                  Note that the court
                                       court will send any notices to you at this                       will send any notices to you at this mailing
                                       mailing address.                                                 address.


                                       Number         Street                                            Number         Street



                                       P.O. Box                                                         P.O. Box



                                       City                                 State        ZIP Code       City                                 State        ZIP Code



6.   Why you are choosing              Check one:                                                       Check one:
     this district to file for
                                               Over the last 180 days before filing                             Over the last 180 days before filing
     bankruptcy
                                               this                                                             this
                                               petition, I have lived in this district                          petition, I have lived in this district

                                               I have another reason. Explain.                                  I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                          (See 28 U.S.C. § 1408.)


 Part 2:         Tell the Court About Your Bankruptcy Case

7.   The chapter of the               Check one:(For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you              for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                                    Chapter 7

                                              Chapter 11

                                              Chapter 12

                                              Chapter 13



Official Form 101                       Voluntary Petition for Individuals Filing for Bankruptcy                                                                     page 2
                                      Case 19-19276             Doc 1           Filed 07/08/19                Page 3 of 70
                                                                                                                                               07/08/2019 05:48:57pm


                   Stephanie J. Collins                                                              Case number (if known)

8.    How you will pay the fee                 I will pay the entire fee when I file my petition.
                                                                                             Please check with the clerk's office in your local
                                               court for more details about how you may pay. Typically, if you are paying the fee yourself,
                                               you may
                                               pay with cash, cashier's check, or money order. If your attorney is submitting your


                                               I need to pay the fee in installments.
                                                                                    If you choose this option, sign and attach the Application for
                                               Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                               I request that my fee be waived
                                                                            (You may request this option only if you are filing for Chapter 7.
                                               By law, a judge may, but is not required to, waive your fee, and may do so only if your
                                               income is less
                                               than 150% of the official poverty line that applies to your family size and you are unable to
                                               pay the



9.    Have you filed for                       No
      bankruptcy within the
      last 8 years?                            Yes.

                                          District United States Bankruptcy Court Baltimore
                                                                                        WhenDiv
                                                                                             05/03/2017                              Case number 17-16157
                                                                                                                 MM / DD / YYYY

                                          District United States Bankruptcy Court Baltimore
                                                                                        WhenDiv
                                                                                             04/19/2012                              Case number 12-17367
                                                                                                                 MM / DD / YYYY

                                          District                                                       When                        Case number
                                                                                                                 MM / DD / YYYY

10.   Are any bankruptcy                       No
      cases pending or being
      filed by a spouse who is                 Yes.
      not filing this case with
      you, or by a business
                                          Debtor                                                                       Relationship to you
      partner, or by an                   District                                                       When                        Case number,
      affiliate?                                                                                                 MM / DD / YYYY      if known

                                          Debtor                                                                       Relationship to you
                                          District                                                       When                        Case number,
                                                                                                                 MM / DD / YYYY      if known

11.   Do you rent your                         No. Go to line 12.
      residence?
                                               Yes. Has your landlord obtained an eviction judgment against you?
                                                             No. Go to line 12.
                                                             Yes. Fill out Initial Statement About an Eviction Judgment Against You
                                                             (Form 101A)




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 3
                                    Case 19-19276           Doc 1           Filed 07/08/19      Page 4 of 70
                                                                                                                           07/08/2019 05:48:57pm


                Stephanie J. Collins                                                      Case number (if known)

 Part 3:          Report About Any Businesses You Own as a Sole Proprietor

12.   Are you a sole proprietor            No. Go to Part 4.
      of any full- or part-time
                                           Yes. Name and location of business
      business?

      A sole proprietorship is a
                                                 Name of business, if any
      business you operate as
      an
                                                 Number       Street
      individual, and is not a
      separate legal entity such
      as
      a corporation, partnership,
      or                                         City                                                  State           ZIP Code
      LLC.
                                                 Check the appropriate box to describe your business:
      If you have more than one
                                                        Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                        Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                        Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                        Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                        None of the above

13.   Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                can set appropriate deadlines.If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
      are you asmall business          or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
      debtor?
                                           No.   I am not filing under Chapter 11.

      For a definition of small
                                           No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      business debtor, see
                                                 the Bankruptcy Code.
      11 U.S.C. § 101(51D).
                                           Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                Bankruptcy Code.

 Part 4:          Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.   Do you own or have any               No
      property that poses or is            Yes. What is the hazard?
      alleged to pose a threat
      of
      imminent and identifiable
      hazard to public health or
      safety? Or do you own                      If immediate attention is needed, why is it needed?
      any property that needs

      For example, do you own
      perishable goods, or
      livestock that must be fed,                Where is the property?
                                                                             Number   Street
      or
      a building that needs



                                                                             City                                  State          ZIP Code




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                            page 4
                                    Case 19-19276                     Doc 1             Filed 07/08/19       Page 5 of 70
                                                                                                                                          07/08/2019 05:48:57pm


                 Stephanie J. Collins                                                              Case number (if known)

 Part 5:             Explain Your Efforts to Receive a Briefing About Credit Counseling
15.   Tell the court             About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):
      whether you                You must check one:                                               You must check one:
      have received a               I received a briefing from an approved credit                    I received a briefing from an approved credit
      briefing about                counseling agency within the 180 days before                     counseling agency within the 180 days before
      credit                        I                                                                I
      counseling.                   filed this bankruptcy petition, and I received a                 filed this bankruptcy petition, and I received a
                                    Attach a copy of the certificate and the payment                 Attach a copy of the certificate and the payment
      The law requires              plan, if any, that you developed with the agency.                plan, if any, that you developed with the agency.
      that you receive a
                                    I received a briefing from an approved credit                    I received a briefing from an approved credit
      briefing about
                                    counseling agency within the 180 days before                     counseling agency within the 180 days before
      credit
                                    I                                                                I
      counseling
                                    filed this bankruptcy petition, but I do not have                filed this bankruptcy petition, but I do not have
      before
      you file for                  Within 14 days after you file this bankruptcy                    Within 14 days after you file this bankruptcy
      bankruptcy. You               petition,                                                        petition,
      must truthfully               you MUST file a copy of the certificate and                      you MUST file a copy of the certificate and
      check one of the              I certify that I asked for credit counseling                     I certify that I asked for credit counseling
      following choices.            services from an approved agency, but was                        services from an approved agency, but was
      If you cannot do              unable to obtain those services during the 7                     unable to obtain those services during the 7
      so,                           days after I made my request, and exigent                        days after I made my request, and exigent
      you are not                   circumstances merit a 30-day temporary                           circumstances merit a 30-day temporary
      eligible                      waiver of the requirement.                                       waiver of the requirement.
      to file.
                                    To ask for a 30-day temporary waiver of the                      To ask for a 30-day temporary waiver of the
                                    requirement, attach a separate sheet                             requirement, attach a separate sheet
      If you file anyway,
                                    explaining what                                                  explaining what
      the court can
                                    efforts you made to obtain the briefing, why you                 efforts you made to obtain the briefing, why you
      dismiss your
                                    were unable to obtain it before you filed for                    were unable to obtain it before you filed for
      case,
                                    bankruptcy, and what exigent circumstances                       bankruptcy, and what exigent circumstances
      you will lose
                                    required you to file this case.                                  required you to file this case.


                                    Your case may be dismissed if the court is                       Your case may be dismissed if the court is
                                    dissatisfied with your reasons for not receiving                 dissatisfied with your reasons for not receiving
                                    a                                                                a
                                    briefing before you filed for bankruptcy.                        briefing before you filed for bankruptcy.


                                    If the court is satisfied with your reasons, you                 If the court is satisfied with your reasons, you
                                    must                                                             must
                                    still receive a briefing within 30 days after you                still receive a briefing within 30 days after you
                                    file.                                                            file.
                                    You must file a certificate from the approved                    You must file a certificate from the approved
                                    agency,                                                          agency,


                                    I am not required to receive a briefing about                    I am not required to receive a briefing about
                                    credit counseling because of:                                    credit counseling because of:

                                            Incapacity.    I have a mental illness or a                      Incapacity.    I have a mental illness or a
                                                           mental                                                           mental
                                                           deficiency that makes me                                         deficiency that makes me
                                                           incapable of realizing or                                        incapable of realizing or

                                            Disability.    My physical disability causes                     Disability.    My physical disability causes
                                                           me                                                               me
                                                           to be unable to participate in a                                 to be unable to participate in a
                                                           briefing in person, by phone, or                                 briefing in person, by phone, or
                                                           through the internet, even after                                 through the internet, even after

                                            Active duty. I am currently on active military                   Active duty. I am currently on active military
                                                           duty in a military combat zone.                                  duty in a military combat zone.

                                    If you believe you are not required to receive a                 If you believe you are not required to receive a
                                    briefing about credit counseling, you must file a                briefing about credit counseling, you must file a
                                    motion for waiver of credit counseling with the                  motion for waiver of credit counseling with the


Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 5
                                     Case 19-19276          Doc 1    Filed 07/08/19          Page 6 of 70
                                                                                                                   07/08/2019 05:48:57pm


               Stephanie J. Collins                                                  Case number (if known)

 Part 6:          Answer These Questions for Reporting Purposes
16.   What kind of debts do you         16a. Are your debts primarily consumer debts?     Consumer debtsare defined in 11 U.S.C. § 101(8)
      have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                  No. Go to line 16b.
                                                  Yes. Go to line 17.

                                        16b. Are your debts primarily business debts? Business debtsare debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                                 No. Go to line 16c.
                                                 Yes. Go to line 17.

                                        16c. State the type of debts you owe that are not consumer or business debts.


17.   Are you filing under
      Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and
      administrative expenses                          No
      are paid that funds will be
                                                       Yes
      available for distribution
      to unsecured creditors?

18.   How many creditors do                 1-49                          1,000-5,000                     25,001-50,000
      you estimate that you                 50-99                         5,001-10,000                    50,001-100,000
      owe?
                                            100-199                       10,001-25,000                   More than 100,000
                                            200-999

19.   How much do you                       $0-$50,000                    $1,000,001-$10 million          $500,000,001-$1 billion
      estimate your assets to               $50,001-$100,000              $10,000,001-$50 million         $1,000,000,001-$10 billion
      be worth?
                                            $100,001-$500,000             $50,000,001-$100 million        $10,000,000,001-$50 billion
                                            $500,001-$1 million           $100,000,001-$500 million       More than $50 billion

20.   How much do you                       $0-$50,000                    $1,000,001-$10 million          $500,000,001-$1 billion
      estimate your liabilities to          $50,001-$100,000              $10,000,001-$50 million         $1,000,000,001-$10 billion
      be?
                                            $100,001-$500,000             $50,000,001-$100 million        $10,000,000,001-$50 billion
                                            $500,001-$1 million           $100,000,001-$500 million       More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                 page 6
                              Case 19-19276               Doc 1          Filed 07/08/19                 Page 7 of 70
                                                                                                                                       07/08/2019 05:48:57pm


           Stephanie J. Collins                                                                Case number (if known)

 Part 7:     Sign Below
For you                           I have examined this petition, and I declare under penalty of perjury that the information
                                  provided is true
                                  and correct.


                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under
                                  Chapter 7, 11, 12,
                                  or 13 of title 11, United States Code. I understand the relief available under each chapter, and
                                  I choose to
                                  proceed under Chapter 7.


                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney
                                  to help me
                                  fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).


                                  I request relief in accordance with the chapter of title 11, United States Code, specified in this


                                  X /s/ Stephanie J. Collins                                           X
                                      Stephanie J. Collins, Debtor 1                                       Signature of Debtor 2

                                      Executed on07/08/2019                                                Executed on
                                                 MM / DD / YYYY                                                       MM / DD / YYYY




Official Form 101                   Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 7
                                   Case 19-19276               Doc 1           Filed 07/08/19                 Page 8 of 70
                                                                                                                                              07/08/2019 05:48:57pm


                Stephanie J. Collins                                                                Case number (if known)
For your attorney, if you are          I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s)
represented by one                     about
                                       eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have
If you are not represented by          explained the
an attorney, you do not need           relief available under each chapter for which the person is eligible. I also certify that I have
to file this page.                     delivered to



                                       X /s/ Kim Parker                                                                 Date 07/08/2019
                                           Signature of Attorney for Debtor                                                  MM / DD / YYYY

                                           Kim Parker
                                           Printed name
                                           Law Offices of Kim Parker, PA
                                           Firm Name
                                           2123 Maryland Ave
                                           Number       Street




                                           Baltimore                                                            MD                 21218
                                           City                                                                 State              ZIP Code


                                           Contact phone (410) 234-2621                             Email addresskp@kimparkerlaw.com

                                           23894                                                                MD
                                           Bar number                                                           State




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                         page 8
                                               Case 19-19276              Doc 1       Filed 07/08/19       Page 9 of 70
                                                                                                                                     07/08/2019 05:48:57pm


  Fill in this information to identify your case and this filing:
  Debtor 1                   Stephanie                     J.                 Collins
                             First Name                    Middle Name        Last Name


  Debtor 2
  (Spouse, if filing)First Name                            Middle Name        Last Name


                                      DISTRICT OF MARYLAND
  United States Bankruptcy Court for the:

  Case number                                                                                                                 Check if this is an
  (if known)
                                                                                                                              amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                               12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every


  Part 1:            Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
              No. Go to Part 2.
              Yes. Where is the property?

1.1.                                                              What is the property?                  Do not deduct secured claims or exemptions. Put the
324 S. Augusta Ave                                                Check all that apply.                                            Schedule
                                                                                                         amount of any secured claims on D:
Street address, if available, or other description
                                                                    Single-family home                   Creditors Who Have Claims Secured by Property.
                                                                    Duplex or multi-unit building        Current value of the         Current value of the
                                                                    Condominium or cooperative           entire property?             portion you own?
Baltimore                              MD       21229               Manufactured or mobile home                     $68,258.00                  $68,258.00
City                                   State    ZIP Code
                                                                    Land
                                                                    Investment property                  Describe the nature of your ownership
                                                                    Timeshare                            interest (such as fee simple, tenancy by the
                                                                    Other                                entireties, or a life estate), if known.
County
                                                                                                         Fee Simple
                                                                  Who has an interest in the property?
                                                                  Check one.
                                                                    Debtor 1 only                       Check if this is community property
                                                                    Debtor 2 only                       (see instructions)
                                                                    Debtor 1 and Debtor 2 only
                                                                    At least one of the debtors and another
                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here............................................................. $68,258.00




Official Form 106A/B                                                       Schedule A/B: Property                                                    page 1
                               Case 19-19276             Doc 1        Filed 07/08/19            Page 10 of 70
                                                                                                                          07/08/2019 05:48:57pm


             Stephanie J. Collins                                                        Case number (if known)


 Part 2:       Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered Include
                                                                                                       or not?
                                                                                                            any vehicles
you own that someone else drives. If you lease a vehicle, also report
                                                                   Schedule
                                                                      it on G: Executory Contracts and Unexpired Leases.

3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

         No
         Yes
3.1.                                            Who has an interest in the property? Do not deduct secured claims or exemptions. Put the
Make:              Mercedes-Benz                Check one.                                                      Schedule
                                                                                     amount of any secured claims   on D:
                                                  Debtor 1 only                      Creditors Who Have Claims Secured by Property.
Model:             E320
                                                     Debtor 2 only                    Current value of the                Current value of the
Year:              2005
                                                     Debtor 1 and Debtor 2 only       entire property?                    portion you own?
                   101,102
Approximate mileage:                                 At least one of the debtors and another     $4,693.00                            $4,693.00
Other information:
2005 Mercedes-Benz E320 (approx.                     Check if this is community property
                                                     (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples:Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
         No
         Yes
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here............................................................. $4,693.00

 Part 3:       Describe Your Personal and Household Items
                                                                                                                          Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                         portion you own?
                                                                                                                          Do not deduct secured
                                                                                                                          claims or exemptions.
6.   Household goods and furnishings
     Examples:Major appliances, furniture, linens, china, kitchenware
         No
         Yes. Describe............                                                                                                    $2,500.00


7.   Electronics
     Examples:Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
               music collections; electronic devices including cell phones, cameras, media players, games
         No
                       Cell phones; TV's
         Yes. Describe............                                                                                                    $1,500.00


8.   Collectibles of value
     Examples:Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
               stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
         No
         Yes. Describe............

9.   Equipment for sports and hobbies
     Examples:Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
              canoes and kayaks; carpentry tools; musical instruments
         No
         Yes. Describe............


Official Form 106A/B                                        Schedule A/B: Property                                                          page 2
                                    Case 19-19276                    Doc 1           Filed 07/08/19                  Page 11 of 70
                                                                                                                                                     07/08/2019 05:48:57pm


               Stephanie J. Collins                                                                         Case number (if known)

10. Firearms
    Examples:Pistols, rifles, shotguns, ammunition, and related equipment
          No
          Yes. Describe............

11. Clothes
    Examples:Everyday clothes, furs, leather coats, designer wear, shoes, accessories
          No
                        pants; shoes; shirts; coats
          Yes. Describe............                                                                                                                                 $1,000.00


12. Jewelry
    Examples:Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
             gold, silver
          No
          Yes. Describe............

13. Non-farm animals
    Examples:Dogs, cats, birds, horses
          No
          Yes. Describe............

14. Any other personal and household items you did not already list, including any health aids you
    did not list
          No
          Yes. Give specific
          information......................

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
                                                                                                                                                            $5,000.00
    attached for Part 3. Write the number here.......................................................................................................................

 Part 4:         Describe Your Financial Assets
                                                                                                                                                     Current value of the
Do you own or have any legal or equitable interest in any of the following?                                                                          portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
16. Cash
    Examples:Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
             petition
          No
          Yes.........................................................................................................................................................................................
                                                                                                                     Cash: ...........................................
17. Deposits of money
    Examples:Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
             brokerage houses, and other similar institutions. If you have multiple accounts with the same
             institution, list each.
          No
          Yes..............................         Institution name:
                                                    Checking account WoodForest National Bank                                                                          $412.00
           17.1. Checking account:




Official Form 106A/B                                                    Schedule A/B: Property                                                                            page 3
                                Case 19-19276                   Doc 1        Filed 07/08/19         Page 12 of 70
                                                                                                                        07/08/2019 05:48:57pm


            Stephanie J. Collins                                                               Case number (if known)

18. Bonds, mutual funds, or publicly traded stocks
    Examples:Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..............................
                                   Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
        No
        Yes. Give specific
        information about
        them...............................................
                                   Name of entity:                                                        % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments
                         include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instrumentsare those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific
        information about
        them...............................................
                                   Issuer name:
21. Retirement or pension accounts
    Examples:Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
             profit-sharing plans
        No
        Yes. List each
        account separately.
                         Type of account: Institution name:
                                                              Pension plan State of Maryland                                        $0.00
                                  Pension plan:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples:Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others
        No
        Yes..............................                Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
        No
        Yes..............................
                                   Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes..............................
                                   Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
        No
        Yes. Give specific
        information about them
26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples:Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific
        information about them
27. Licenses, franchises, and other general intangibles
    Examples:Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific
        information about them



Official Form 106A/B                                              Schedule A/B: Property                                            page 4
                              Case 19-19276                Doc 1     Filed 07/08/19        Page 13 of 70
                                                                                                                     07/08/2019 05:48:57pm


            Stephanie J. Collins                                                      Case number (if known)

Money or property owed to you?                                                                                       Current value of the
                                                                                                                     portion you own?
                                                                                                                     Do not deduct secured
                                                                                                                     claims or exemptions.

28. Tax refunds owed to you

        No
        Yes. Give specific information                                                                      Federal:
        about them, including whether
        you already filed the returns                                                                       State:
        and the tax years.....................................                                              Local:
29. Family support
    Examples:Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information                                                           Alimony:
                                                                                                 Maintenance:
                                                                                                 Support:
                                                                                                 Divorce settlement:
                                                                                                 Property settlement:
30. Other amounts someone owes you
    Examples:Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
             compensation, Social Security benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information                                                                                       $11,400.00


31. Interests in insurance policies
    Examples:Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
        No
        Yes. Name the insurance
        company of each policy
        and list its value................
                                      Company name:                              Beneficiary:              Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
        No
        Yes. Give specific information

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim..............

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
        No
        Yes. Describe each claim..............

35. Any financial assets you did not already list

        No
        Yes. Give specific information


Official Form 106A/B                                         Schedule A/B: Property                                                page 5
                                   Case 19-19276                  Doc 1          Filed 07/08/19               Page 14 of 70
                                                                                                                                             07/08/2019 05:48:57pm


               Stephanie J. Collins                                                                   Case number (if known)

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
                                                                                                                                                          $11,812.00
    attached for Part 4. Write that number here.......................................................................................................................

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.
                                                                                                                                             Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe................

39. Office equipment, furnishings, and supplies
    Examples:Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
              desks, chairs, electronic devices
          No
          Yes. Describe................

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe................

41. Inventory

          No
          Yes. Describe................

42. Interests in partnerships or joint ventures

          No
          Yes. Describe................
                        Name of entity:                                                                               % of ownership:
43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information
                                                                   (as defined in 11 U.S.C. § 101(41A))?
                  No
                  Yes. Describe..............

44. Any business-related property you did not already list

          No
          Yes. Give specific information.
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
                                                                                                                                                                   $0.00
    attached for Part 5. Write that number here.......................................................................................................................




Official Form 106A/B                                                 Schedule A/B: Property                                                                      page 6
                                   Case 19-19276                  Doc 1          Filed 07/08/19               Page 15 of 70
                                                                                                                                             07/08/2019 05:48:57pm


               Stephanie J. Collins                                                                   Case number (if known)


 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.

                                                                                                                                             Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.
47. Farm animals
    Examples:Livestock, poultry, farm-raised fish
          No
          Yes............................

48. Crops--either growing or harvested

          No
          Yes. Give specific
          information..........................
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes..............................

50. Farm and fishing supplies, chemicals, and feed

          No
          Yes..............................

51. Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific
          information..........................
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
                                                                                                                                                                   $0.00
    attached for Part 6. Write that number here.......................................................................................................................

 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples:Season tickets, country club membership

          No
          Yes. Give specific information.

54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                            $0.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                      page 7
                                     Case 19-19276                     Doc 1          Filed 07/08/19                  Page 16 of 70
                                                                                                                                                      07/08/2019 05:48:57pm


                Stephanie J. Collins                                                                         Case number (if known)


  Part 8: List the Totals of Each Part of this Form

                                                                                                                                                                       $68,258.00
55. Part 1: Total real estate, line 2..............................................................................................................................................

56. Part 2: Total vehicles, line 5                                                                     $4,693.00

57. Part 3: Total personal and household items, line 15                                                $5,000.00

58. Part 4: Total financial assets, line 36                                                          $11,812.00

59. Part 5: Total business-related property, line 45                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                $0.00

61. Part 7: Total other property not listed, line 54                                  +                      $0.00

                                                                                                                         Copy personal
62. Total personal property.Add lines 56 through 61.................................$21,505.00                           property total             +              $21,505.00



63. Total of all property on Schedule A/B.                                                                                                          $89,763.00
                                         Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                     Schedule A/B: Property                                                                            page 8
                              Case 19-19276   Doc 1     Filed 07/08/19        Page 17 of 70
                                                                                                  07/08/2019 05:48:57pm


            Stephanie J. Collins                                         Case number (if known)


30. Other amounts someone owes you (details):
    Priority Express Services Rendered                                                                    $3,400.00

    V3Transportation - Appx $2000.00                                                                      $2,000.00

    Weiss Food Company - damage to auto                                                                   $6,000.00




Official Form 106A/B                            Schedule A/B: Property                                        page 9
                                    Case 19-19276              Doc 1          Filed 07/08/19             Page 18 of 70
                                                                                                                                    07/08/2019 05:48:57pm


 Fill in this information to identify your case:
 Debtor 1             Stephanie              J.                      Collins
                      First Name             Middle Name             Last Name

 Debtor 2
 (Spouse, if filing)First Name               Middle Name             Last Name

                                     DISTRICT OF MARYLAND
 United States Bankruptcy Court for the:                                                                                    Check if this is an
 Case number                                                                                                                amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                          04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying corr
                            Schedule
Using the property you listed  on    A/B: Property
                                                (Official Form 106A/B) as your source, list the property that you claim as exempt. If
space is needed, fill out and attach to this page as manyPart 2: Additional
                                                            copies of       Pageas necessary. On the top of any additional pages,
write your name and case number (if known).
For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing
so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of


 Part 1:         Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
2.   For any property you list on
                               Schedule A/Bthat you claim as exempt, fill in the information below.

Brief description of the property and line on              Current value of       Amount of the                  Specific laws that allow exemption
Schedule A/Bthat lists this property                       the portion you        exemption you claim
                                                           own

                                                           Copy the value fromCheck only one box
                                                           Schedule A/B       for



Brief description:                                               $4,693.00                   $4,693.00           Md. Code Ann., Cts. & Jud. Proc. §
2005 Mercedes-Benz E320 (approx.                                                        100% of fair
101,102 miles)                                                                          market
Line fromSchedule A/B:             3.1                                                  value, up to any


Brief description:                                               $2,500.00                   $1,000.00           Md. Code Ann., Cts. & Jud. Proc. §
living room set; bedroom set; dining room                                               100% of fair
                                                                                        market
Line fromSchedule A/B:             6                                                    value, up to any




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
               No
               Yes

Official Form 106C                                Schedule C: The Property You Claim as Exempt                                                        page 1
                                 Case 19-19276      Doc 1          Filed 07/08/19           Page 19 of 70
                                                                                                                   07/08/2019 05:48:57pm


              Stephanie J. Collins                                                  Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on   Current value of      Amount of the             Specific laws that allow exemption
Schedule A/Bthat lists this property            the portion you       exemption you claim
                                                own

                                                Copy the value fromCheck only one box
                                                Schedule A/B       for

Brief description:                                    $1,500.00                 $307.00         Md. Code Ann., Cts. & Jud. Proc. §
Cell phones; TV's                                                         100% of fair

Line fromSchedule A/B:           7                                        market
                                                                          value, up to any


Brief description:                                    $1,000.00                    $0.00        Md. Code Ann., Cts. & Jud. Proc. §
pants; shoes; shirts; coats                                               100% of fair          11-504(b)(4)

                              11                                          market
Line fromSchedule A/B:
                                                                          value, up to any


Brief description:                                    $412.00                   $412.00         Md. Code Ann., Cts. & Jud. Proc. §
Checking account WoodForest National                                      100% of fair          11-504(b)(5)
                                                                          market
Line fromSchedule A/B: 17.1                                               value, up to any


Brief description:                                     $0.00                       $0.00        Md. Code Ann., Cts. & Jud. Proc. §
Pension plan State of Maryland                                            100% of fair          11-504(h)

Line fromSchedule A/B:        21                                          market
                                                                          value, up to any


Brief description:                                    $3,400.00                $3,400.00        Md. Code Ann., Cts. & Jud. Proc. §
Priority Express Services Rendered                                        100% of fair

Line fromSchedule A/B:        30                                          market
                                                                          value, up to any


Brief description:                                    $2,000.00                $2,000.00        Md. Code Ann., Cts. & Jud. Proc. §
V3Transportation - Appx $2000.00                                          100% of fair
                                                                          market
Line fromSchedule A/B:        30                                          value, up to any


Brief description:                                    $6,000.00                 $188.00         Md. Code Ann., Cts. & Jud. Proc. §
Weiss Food Company - damage to auto                                       100% of fair          11-504(b)(5)

Line fromSchedule A/B:        30                                          market
                                                                          value, up to any




Official Form 106C                       Schedule C: The Property You Claim as Exempt                                                page 2
                                       Case 19-19276                Doc 1          Filed 07/08/19         Page 20 of 70
                                                                                                                                        07/08/2019 05:48:59pm


  Fill in this information to identify your case:
  Debtor 1              Stephanie                  J.                       Collins
                        First Name                 Middle Name              Last Name


  Debtor 2
  (Spouse, if filing)First Name                    Middle Name              Last Name


                                      DISTRICT OF MARYLAND
  United States Bankruptcy Court for the:

  Case number                                                                                                                    Check if this is an
  (if known)
                                                                                                                                 amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this


1.     Do any creditors have claims secured by your property?
            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this fo
            Yes. Fill in all of the information below.

  Part 1:            List All Secured Claims

2.     List all secured claims.
                             If a creditor has more than one secured
       claim, list the creditor separately for each claim. If more                           Column A           Column B                        Column C
       than one                                                                              Amount of claim Value of collateral                Unsecured
       creditor has a particular claim, list the other creditors in                          Do not deduct thethat supports this                portion
                                                                                             value of collateralclaim                           If any
 2.1                                                    Describe the property that
                                                        secures the claim:                          $69,789.00                   $68,258.00            $1,531.00
Fay Servicing                                           324 S. Agusta Ave
Creditor's name
P.O. Box 619063
Number      Street


                                                        As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
Dallas                    TX         75261                 Unliquidated
City                      State      ZIP Code
                                                           Disputed
Who owes the debt?Check one.           Nature of lien.Check all that apply.
  Debtor 1 only
                                          An agreement you made (such as mortgage or secured car loan)
  Debtor 2 only
                                          Statutory lien (such as tax lien, mechanic's lien)
  Debtor 1 and Debtor 2 only
                                          Judgment lien from a lawsuit
  At least one of the debtors and another
                                          Other (including a right to offset)
  Check if this claim relates             Services
  to a community debt
Date debt was incurred                                  Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                   $69,789.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                                  $69,789.00

Official Form 106D                              Schedule D: Creditors Who Have Claims Secured by Property                                                page 1
                                          Case 19-19276              Doc 1       Filed 07/08/19          Page 21 of 70
                                                                                                                                   07/08/2019 05:49:00pm


  Fill in this information to identify your case:
  Debtor 1                 Stephanie                 J.                   Collins
                           First Name                Middle Name          Last Name


  Debtor 2
  (Spouse, if filing)First Name                      Middle Name          Last Name


                                      DISTRICT OF MARYLAND
  United States Bankruptcy Court for the:

  Case number                                                                                                               Check if this is an
  (if known)
                                                                                                                            amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                  12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property(Official Form 106A/B) and on
                                                     Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed
                                                                     Schedule
                                                                           in D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).

  Part 1:           List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
             No. Go to Part 2.
             Yes.
2.     List all of your priority unsecured claims.
                                               If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts,
       list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to


       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                             Total claim      Priority                       Nonpriority
                                                                                                              amount                         amount
     2.1                                                                                                    $4,175.00           $4,175.00          $0.00
Law Offices of Kim Parker, PA
Priority Creditor's Name                                           Last 4 digits of account number
2123 Maryland Ave                                                  When was the debt incurred?07/03/2019
Number          Street

                                                                   As of the date you file, the claim Check
                                                                                                      is:   all that apply.
                                                                      Contingent
                                                                      Unliquidated
Baltimore                               MD      21218                 Disputed
City                                    State   ZIP Code

Who incurred the debt?Check one.               Type of PRIORITY unsecured claim:
    Debtor 1 only                                 Domestic support obligations
    Debtor 2 only                                 Taxes and certain other debts you owe the government
    Debtor 1 and Debtor 2 only                    Claims for death or personal injury while you were
    At least one of the debtors and another       intoxicated
    Check if this claim is for a community debt   Other. Specify
Is the claim subject to offset?                   Attorney fees for this case
    No
    Yes




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                            page 1
                                     Case 19-19276              Doc 1        Filed 07/08/19              Page 22 of 70
                                                                                                                                 07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                            Case number (if known)

  Part 2:           List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
             No. You have nothing to report in this part. Submit this form to the court with your other schedules.
             Yes
4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each
       claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim,

                                                                                                                                        Total claim

     4.1                                                                                                                                    $613.00
 Bankcard Services                                           Last 4 digits of account number
Nonpriority Creditor's Name
P.O. Box 4477                                                When was the debt incurred?
Number         Street                                        As of the date you file, the claim Check
                                                                                                is:   all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Beaverton                        OR      97076
City                             State   ZIP Code
                                               Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.                  Student loans
  Debtor 1 only
                                                  Obligations arising out of a separation agreement or divorce
  Debtor 2 only
                                                  that you did not report as priority claims
  Debtor 1 and Debtor 2 only                      Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another         Other. Specify
    Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes

     4.2                                                                                                                                    $453.00
Advance America                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                             When was the debt incurred?
2514 Columbia Pike
Number         Street                                        As of the date you file, the claim Check
                                                                                                is:   all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Arlington                        VA      22204
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Arrearage
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                              page 2
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 23 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
   4.3                                                                                                                         $65.00
Alliance One Receivables Manangement                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
4850 Street Road, Suite 300
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Feasterville Trevose             PA      19053
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Collecting for -
Is the claim subject to offset?
    No
    Yes

   4.4                                                                                                                      $1,579.32
Baltimore City                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
Director Of Finance
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
200 Holliday Street                                        Contingent
                                                           Unliquidated
                                                           Disputed
Baltimore                        MD      21202
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Water Bill
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 3
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 24 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
   4.5                                                                                                                        $300.00
Cb Indigo/gf                                            Last 4 digits of account number3 9 2            4
Nonpriority Creditor's Name
                                                        When was the debt incurred?08/02/2018
Po Box 4499
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Beaverton                        OR      97076
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes

   4.6                                                                                                                     $27,069.00
Chrysler Capital                                        Last 4 digits of account number1 0 0 0
Nonpriority Creditor's Name
                                                        When was the debt incurred?06/2018
Po Box 961275
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Fort Worth                       TX      76161
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Automobile
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 4
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 25 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
   4.7                                                                                                                        $330.00
Coast Professional Inc                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
P.O. Box 246
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Geneseo                          NY      14454
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Collecting for -
Is the claim subject to offset?
    No
    Yes

   4.8                                                                                                                        $654.16
Comcast                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
8029 Corporate Drive
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Nottingham                       MD      21236
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Services
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 5
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 26 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
   4.9                                                                                                                        $531.79
Comcast                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
8029 Corporate Drive
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Nottingham                       MD      21236
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Services
Is the claim subject to offset?
    No
    Yes

  4.10                                                                                                                        $537.00
Convergent Outsourcing                                  Last 4 digits of account number4 2 6 5
Nonpriority Creditor's Name
                                                        When was the debt incurred?12/21/2018
800 Sw 39th St
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Renton                           WA      98057
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Collection Attorney
Is the claim subject to offset?
    No
    Yes
Original Creditor Name: DISH NETWORK




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 6
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 27 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.11                                                                                                                        $537.28
Convergent Outsourcing, Inc                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
800 SW 39th St.
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
P.O. Box 9004                                              Contingent
                                                           Unliquidated
                                                           Disputed
Renton                           WA      98057
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Arrearage
Is the claim subject to offset?
    No
    Yes

  4.12                                                                                                                        $182.00
Credit Collection Services                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
725 Canton Street
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Norwood                          MA      02062
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Notice Only
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 7
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 28 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.13                                                                                                                      $1,946.11
Delaware Title Loans, Inc.                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
2431 Pulaski Highway,Suite 4
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Newark                           DE      19702
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   loan
Is the claim subject to offset?
    No
    Yes

  4.14                                                                                                                     $79,753.00
Dept Of Ed/navient                                      Last 4 digits of account number0 7 1 6
Nonpriority Creditor's Name
                                                        When was the debt incurred?07/2018
Po Box 9635
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Wilkes Barre                     PA      18773
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Educational
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 8
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 29 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.15                                                                                                                        $613.00
DNF Associates                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
2351 N. Forest Road
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Getzville                        NY      14068
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Collecting for -
Is the claim subject to offset?
    No
    Yes

  4.16                                                                                                                        $613.00
DNF Associates                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
2351 N. Forest Road
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Getzville                        NY      14068
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Collecting for -
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                page 9
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 30 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.17                                                                                                                        $418.00
Dpt Treasury                                            Last 4 digits of account number7 8 6            9
Nonpriority Creditor's Name
                                                        When was the debt incurred?05/03/2019
3700 East West Highway
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Hyattsville                      MD      20782
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Government Miscellaneous Debt
Is the claim subject to offset?
    No
    Yes

  4.18                                                                                                                        $654.00
Enhanced Recovery Co L                                  Last 4 digits of account number6 5 0 5
Nonpriority Creditor's Name
                                                        When was the debt incurred?01/08/2019
Po Box 57547
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Jacksonville                     FL      32241
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Collection Attorney
Is the claim subject to offset?
    No
    Yes
Original Creditor Name: COMCAST CABLE COMMUNICATIONS




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                               page 10
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 31 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.19                                                                                                                        $621.00
First Premier Bank                                      Last 4 digits of account number6 8         3    1
Nonpriority Creditor's Name
                                                        When was the debt incurred?07/2018
3820 N Louise Ave
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Sioux Falls                      SD      57107
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes

  4.20                                                                                                                         $16.00
Fortiva Credit Card                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
P.O. Box 105341
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Atlanta                          GA      30348
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                               page 11
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 32 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.21                                                                                                                          $5.00
High Five                                               Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
1800 Watermark Drive
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Columbus                         OH      43215
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Arrearage
Is the claim subject to offset?
    No
    Yes

  4.22                                                                                                                         $49.12
Highlight Puzzle Club                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
P.O. Box 6381
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Harlan                           IA      51593
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Arrearage
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                               page 12
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 33 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.23                                                                                                                         $49.12
Highlight Puzzle Club                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
P.O. Box 6381
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Harlan                           IA      51593
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Arrearage
Is the claim subject to offset?
    No
    Yes

  4.24                                                                                                                        $631.90
Indigo                                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
Genesis FS Card Services
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
P.O. Box 23039                                             Contingent
                                                           Unliquidated
                                                           Disputed
Columbus                         GA      31902
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                               page 13
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 34 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.25                                                                                                                         $30.00
MVA                                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
6601 Ritchie Highway,N.E.
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Glen Burnie                      MD      21062
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Collecting for -
Is the claim subject to offset?
    No
    Yes

  4.26                                                                                                                      $1,519.43
Penske Truck Leasing Co., L.P.                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
P.O. Box 827380
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Philadelphia                     PA      19182
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Arrearage
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                               page 14
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 35 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.27                                                                                                                         $17.11
Plate Pass LLC                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
P.O. Box 25367
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Tempe                            AZ      85282
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Services
Is the claim subject to offset?
    No
    Yes

  4.28                                                                                                                        $182.96
PNC Bank                                                Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
300 Fifth Ave
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Pittsburgh                       PA      15222
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Arrearage
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                               page 15
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 36 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.29                                                                                                                         $72.00
Professional Account Management, LLC                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
P.O. Box 37038
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Washington                       DC      20013
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Arrearage
Is the claim subject to offset?
    No
    Yes

  4.30                                                                                                                      $3,000.00
State of Maryland                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
Central Collection Unit
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
300 W. Preston Street                                      Contingent
                                                           Unliquidated
                                                           Disputed
Baltimore                        MD      21201-2321
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Services
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                               page 16
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 37 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.31                                                                                                                         $40.00
State of Maryland                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
Maryland SafeZones
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
P.O. Box 17648                                             Contingent
                                                           Unliquidated
                                                           Disputed
Curtis Bay                       MD      21226
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Assessments
Is the claim subject to offset?
    No
    Yes

  4.32                                                                                                                      $1,310.40
State of Maryland Central Collection Uni                Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
300 West Preston Street, 5th Floor
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Baltimore                        MD      21201
City                             State   ZIP Code
                                             Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                Student loans
  Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                 that you did not report as priority claims
  Debtor 1 and Debtor 2 only
                                                Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                Other. Specify
  Check if this claim is for a community debt   Assessments
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                               page 17
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 38 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.33                                                                                                                      $1,014.00
Tbom/atls/fortiva Mc                                    Last 4 digits of account number5 0         9    3
Nonpriority Creditor's Name
                                                        When was the debt incurred?09/2018
Po Box 105555
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Atlanta                          GA      30348
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Credit Card
Is the claim subject to offset?
    No
    Yes

  4.34                                                                                                                        $133.50
The Receivable Manangement Services, LLC Last 4 digits of account number
Nonpriority Creditor's Name
                                                When was the debt incurred?
Erie Insurance Exchange
Number          Street                          As of the date you file, the claim Check
                                                                                     is:    all that apply.
P.O. Box 361348                                    Contingent
                                                   Unliquidated
                                                   Disputed
Columbus                    OH     43236
City                        State  ZIP Code
                                                Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                   Student loans
     Debtor 1 only                                 Obligations arising out of a separation agreement or divorce
     Debtor 2 only                                 that you did not report as priority claims
     Debtor 1 and Debtor 2 only
                                                   Debts to pension or profit-sharing plans, and other similar debts
     At least one of the debtors and another
                                                   Other. Specify
     Check if this claim is for a community debt   Collecting for -
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                               page 18
                                   Case 19-19276          Doc 1      Filed 07/08/19          Page 39 of 70
                                                                                                                   07/08/2019 05:49:00pm


                 Stephanie J. Collins                                                 Case number (if known)

  Part 2:           Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                          Total claim
previous page.
  4.35                                                                                                                        $216.00
TitleMax of Virginia, Inc, dba TitleMax                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                        When was the debt incurred?
5265 Lee Highway
Number         Street                                   As of the date you file, the claim Check
                                                                                           is:   all that apply.
                                                           Contingent
                                                           Unliquidated
                                                           Disputed
Arlington                        VA      22207
City                             State   ZIP Code
                                                  Type of NONPRIORITY unsecured claim:
Who incurred the debt?Check one.
                                                     Student loans
  Debtor 1 only
                                                     Obligations arising out of a separation agreement or divorce
  Debtor 2 only                                      that you did not report as priority claims
  Debtor 1 and Debtor 2 only                         Debts to pension or profit-sharing plans, and other similar debts
  At least one of the debtors and another
                                                     Other. Specify
       Check if this claim is for a community debt   Arrearage
Is the claim subject to offset?
    No
    Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                               page 19
                                   Case 19-19276                  Doc 1          Filed 07/08/19              Page 40 of 70
                                                                                                                                         07/08/2019 05:49:00pm


                Stephanie J. Collins                                                                 Case number (if known)

  Part 3:         List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or
       2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified



Comptroller of Maryland                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Revenue Administration Division                                    Line           of (Check one):           Part 1: Creditors with Priority Unsecured Claims
Number        Street                                               Taxes
                                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                                   Last 4 digits of account number
Annapolis                          MD       21411
City                               State    ZIP Code



ERC                                                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
P.O. Box 23870                                                     Line           of (Check one):           Part 1: Creditors with Priority Unsecured Claims
Number        Street
                                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                                   Last 4 digits of account number
Jacksonville                       FL       32241-3870
City                               State    ZIP Code



Internal Revenue Service                                           On which entry in Part 1 or Part 2 did you list the original creditor?
Name
                                                                   Line           of (Check one):           Part 1: Creditors with Priority Unsecured Claims
Number        Street                                               Taxes
                                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims

                                                                   Last 4 digits of account number
Kansas City                        MO       64999
City                               State    ZIP Code




Official Form 106E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 20
                                 Case 19-19276               Doc 1         Filed 07/08/19             Page 41 of 70
                                                                                                                                 07/08/2019 05:49:00pm


               Stephanie J. Collins                                                            Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.



                                                                                                                    Total claim
Total claims        6a. Domestic support obligations                                                         6a.                  $0.00
from Part 1

                    6b. Taxes and certain other debts you owe the government                                 6b.                  $0.00

                    6c. Claims for death or personal injury while you were intoxicated                       6c.                  $0.00

                    6d. Other. Add all other priority unsecured claims. Write that amount here.6d. +                          $4,175.00


                    6e. Total. Add lines 6a through 6d.                                                      6d.              $4,175.00




                                                                                                                    Total claim
Total claims        6f. Student loans                                                                        6f.                  $0.00
from Part 2

                    6g. Obligations arising out of a separation agreement or divorce                         6g.                  $0.00
                         that you did not report as priority claims

                    6h. Debts to pension or profit-sharing plans, and other similar                          6h.                  $0.00
                         debts

                    6i. Other. Add all other nonpriority unsecured claims. Write that amount here.
                                                                                              6i. +                         $125,756.20


                    6j. Total. Add lines 6f through 6i.                                                      6j.            $125,756.20




Official Form 106E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                               page 21
                                   Case 19-19276                Doc 1         Filed 07/08/19              Page 42 of 70
                                                                                                                                        07/08/2019 05:49:00pm


 Fill in this information to identify your case:
 Debtor 1             Stephanie               J.                      Collins
                      First Name              Middle Name             Last Name


 Debtor 2
 (Spouse, if filing)First Name                Middle Name             Last Name


                                     DISTRICT OF MARYLAND
 United States Bankruptcy Court for the:

 Case number                                                                                                                     Check if this is an
 (if known)
                                                                                                                                 amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this


1.   Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form
                                                                                   Schedule
            Yes. Fill in all of the information below even if the contracts or leases        A/B: on
                                                                                      are listed  Property
                                                                                                        (Official Form 106A/B).
2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone).
                                                      See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

         Person or company with whom you have the contract or lease State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                       page 1
                                      Case 19-19276           Doc 1         Filed 07/08/19              Page 43 of 70
                                                                                                                                   07/08/2019 05:49:00pm


     Fill in this information to identify your case:
     Debtor 1            Stephanie           J.                      Collins
                         First Name          Middle Name             Last Name


     Debtor 2
     (Spouse, if filing)First Name           Middle Name             Last Name


                                         DISTRICT OF MARYLAND
     United States Bankruptcy Court for the:

     Case number                                                                                                            Check if this is an
     (if known)
                                                                                                                            amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible.
If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to



1.      Do you have any codebtors?(If you are filing a joint case, do not list either spouse as a codebtor.)
              No
              Yes
2.      Within the last 8 years, have you lived in a community property state or territory?
                                                                                   (Community property states and territories
        include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
             No. Go to line 3.
             Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
                No
                Yes
3.      In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
        person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
        creditor onSchedule D(Official Form 106D),Schedule E/F(Official Form 106E/F), Schedule
                                                                                      or       G(Official Form 106G). Use
        Schedule D, Schedule E/F, or Schedule  toGfill out Column 2.

            Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt

                                                                                                  Check all schedules that apply:




Official Form 106H                                           Schedule H: Your Codebtors                                                           page 1
                                     Case 19-19276                  Doc 1        Filed 07/08/19                Page 44 of 70
                                                                                                                                            07/08/2019 05:49:01pm


  Fill in this information to identify your case:
     Debtor 1                  Stephanie              J.                        Collins
                               First Name             Middle Name               Last Name
                                                                                                                  Check if this is:
     Debtor 2                                                                                                          An amended filing
     (Spouse, if filing)       First Name             Middle Name               Last Name

                                                                                                                       A supplement showing postpetition
                                          DISTRICT OF MARYLAND
     United States Bankruptcy Court for the:
                                                                                                                       chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                       MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include
information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write


  Part 1:         Describe Employment
1.    Fill in your employment
      information.                                                     Debtor 1                                          Debtor 2 or non-filing spouse
      If you have more than
      one                                   Employment status                 Employed                                           Employed
      job, attach a separate                                                  Not employed                                       Not employed
      page
      with information about                Occupation                 Warehouse Worker
      additional employers.
                                            Employer's name            Amazon.com Inc
      Include part-time,
      seasonal,                             Employer's address P.O. Box 81226
      or self-employed work.                                           Number    Street                                  Number    Street




                                                                       Seattle                     WA 98108
                                                                       City                        State   Zip Code      City                   State   Zip Code


                                            How long employed there?

  Part 2:         Give Details About Monthly Income
Estimate monthly income as of the date you file this form.
                                                     If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the
lines below. If

                                                                                                   For Debtor 1            For Debtor 2 or
                                                                                                                           non-filing spouse

2.    List monthly gross wages, salary, and commissions   (before all      2.                                 $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                               3. +              $0.00

4.    Calculate gross income.Add line 2 + line 3.                                           4.                $0.00




Official Form 106I                                                  Schedule I: Your Income                                                                 page 1
                                     Case 19-19276                       Doc 1           Filed 07/08/19                   Page 45 of 70
                                                                                                                                                       07/08/2019 05:49:01pm


                 Stephanie J. Collins                                                                                     Case number (if known)
                                                                                                             For Debtor 1                   For Debtor 2 or
                                                                                                                                            non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                    4.                   $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                              5a.                  $0.00
     5b. Mandatory contributions for retirement plans                                               5b.                  $0.00
     5c. Voluntary contributions for retirement plans                                               5c.                  $0.00
     5d. Required repayments of retirement fund loans                                               5d.                  $0.00
     5e. Insurance                                                                                  5e.                  $0.00
     5f. Domestic support obligations                                                               5f.                  $0.00
     5g. Union dues                                                                                 5g.                  $0.00
     5h. Other deductions.
          Specify:                                                                                  5h.+                 $0.00
6.   Add the payroll deductions.Add lines 5a + 5b + 5c + 5d + 5e + 5f +6.                                                $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.Subtract line 6 from line 4. 7.                                               $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating             8a.                                              $0.00
           a
           Attach a statement for each property and business
           showing
           gross receipts, ordinary and necessary business

     8b. Interest and dividends                                                                       8b.                $0.00
     8c. Family support payments that you, a non-filing spouse, or                                    8c.                $0.00
           a
           Include alimony, spousal support, child support,
           maintenance,

     8d. Unemployment compensation                                                                    8d.                $0.00
     8e. Social Security                                                                              8e.                $0.00
     8f. Other government assistance that you regularly receive
           Include cash assistance and the value (if known) or any
           non-
           cash assistance that you receive, such as food stamps
           (benefits under the Supplemental Nutrition Assistance
         Specify:                                                                                     8f.                $0.00
     8g. Pension or retirement income                                                                 8g.                $0.00
     8h. Other monthly income.
         Specify: Part-Time Job                                                                       8h.+         $1,599.50

9.   Add all other income.Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.
                                                                        9.                                         $1,599.50

10. Calculate monthly income.    Add line 7 + line 9.                     10.  $1,599.50                                              +                    =       $1,599.50
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
     Include contributions from an unmarried partner, members of your household, your dependents, your roommates,
     and other
     friends or relatives.


     Specify:                                                                                                                                         11. +            $0.00

12. Add the amount in the last column of line 10 to the amount in line
                                                                   The 11.
                                                                         result is the combined monthly 12.                                                        $1,599.50
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                              Combined
                                                                                                                                                                monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           Debtor anticipates starting employment with Amazon in two weeks.

        Yes. Explain:



Official Form 106I                                                        Schedule I: Your Income                                                                      page 2
                                   Case 19-19276                   Doc 1    Filed 07/08/19              Page 46 of 70
                                                                                                                                   07/08/2019 05:49:01pm


 Fill in this information to identify your case:
                                                                                                            Check if this is:
     Debtor 1                Stephanie               J.                    Collins                             An amended filing
                             First Name              Middle Name           Last Name
                                                                                                               A supplement showing postpetition
     Debtor 2                                                                                                  chapter 13 expenses as of the
     (Spouse, if filing)     First Name              Middle Name           Last Name                           following date:

                                          DISTRICT OF MARYLAND
     United States Bankruptcy Court for the:                                                                     MM / DD / YYYY
     Case number
     (if known)
Official Form 106J
Schedule J: Your Expenses                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                    No
                    Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                      No
      Do not list Debtor 1 and                     Yes. Fill out this information Dependent's relationship to Dependent's Does dependent
                                                                                      Debtor 1 or Debtor 2
                                                   for each dependent...................................      age         live with you?
      Debtor 2.
                                                                                                                               No
                                                                                                                               Yes
      Do not state the
      dependents' names.
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
3.    Do your expenses include                            No
      expenses of people other than
                                                          Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13
case to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the
top of the form and fill in the applicable date.

Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                         Your expenses

4.    The rental or home ownership expenses for your residence.                                                         4.                     $545.08
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                             4a.                         $0.00

      4b. Property, homeowner's, or renter's insurance                                                                  4b.                         $0.00

      4c. Home maintenance, repair, and upkeep expenses                                                                 4c.                     $50.00

      4d. Homeowner's association or condominium dues                                                                   4d.                         $0.00




 Official Form 106J                                                Schedule J: Your Expenses                                                        page 1
                                 Case 19-19276                Doc 1        Filed 07/08/19   Page 47 of 70
                                                                                                                     07/08/2019 05:49:01pm


              Stephanie J. Collins                                                          Case number (if known)
                                                                                                              Your expenses

5.    Additional mortgage payments for your residence,
                                                  such as home equity loans                             5.                       $0.00

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                6a.                    $200.00

      6b. Water, sewer, garbage collection                                                              6b.                     $60.00

      6c. Telephone, cell phone, Internet, satellite, and                                               6c.                     $12.99
          cable services
      6d. Other. Specify: Cell Phones                                                                   6d.                    $120.00

7.    Food and housekeeping supplies                                                                    7.                     $250.00
8.    Childcare and children's education costs                                                          8.

9.    Clothing, laundry, and dry cleaning                                                               9.                     $100.00

10. Personal care products and services                                                                 10.                     $50.00

11. Medical and dental expenses                                                                         11.

12. Transportation.Include gas, maintenance, bus or train                                               12.                    $220.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                       13.
    magazines, and books
14. Charitable contributions and religious donations                                                    14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a. Life insurance                                                                               15a.

      15b. Health insurance                                                                             15b.

      15c. Vehicle insurance                                                                            15c.                   $237.00

      15d. Other insurance. Specify:                                                                    15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                            16.

17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                   17a.

      17b. Car payments for Vehicle 2                                                                   17b.

      17c. Other. Specify:                                                                              17c.

      17d. Other. Specify:                                                                              17d.

18.   Your payments of alimony, maintenance, and support that you did not report as                     18.
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).



19. Other payments you make to support others who do not live with you.
    Specify:                                                                                            19.




 Official Form 106J                                           Schedule J: Your Expenses                                          page 2
                                 Case 19-19276                   Doc 1          Filed 07/08/19            Page 48 of 70
                                                                                                                                   07/08/2019 05:49:01pm


               Stephanie J. Collins                                                                       Case number (if known)
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a. Mortgages on other property                                                                                  20a.
    20b. Real estate taxes                                                                                            20b.

    20c. Property, homeowner's, or renter's insurance                                                                 20c.

    20d. Maintenance, repair, and upkeep expenses                                                                     20d.

    20e. Homeowner's association or condominium dues                                                                  20e.
21. Other. Specify:                                                                                                   21.
                                                                                                                             +
22. Calculate your monthly expenses.
    22a. Add lines 4 through 21.                                                                                      22a.                 $1,845.07

    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                             22b.

    22c. Add line 22a and 22b. The result is your monthly expenses.                                                   22c.                 $1,845.07


23. Calculate your monthly net income.

    23a. Copy line 12 (your combined monthly income) from Schedule I.                                                 23a.                 $1,599.50

    23b. Copy your monthly expenses from line 22c above.                                                              23b. –               $1,845.07

    23c. Subtract your monthly expenses from your monthly income.
         The result is your monthly net income.                                                                       23c.                 ($245.57)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expect to finish paying for your car loan within the year or do you expect your
    mortgage


         No.
         Yes. Explain here:
                 Debtor anticipates decreasing the hours once she have full time employment.




 Official Form 106J                                              Schedule J: Your Expenses                                                     page 3
                                    Case 19-19276                   Doc 1          Filed 07/08/19                 Page 49 of 70
                                                                                                                                                  07/08/2019 05:49:02pm


 Fill in this information to identify your case:
 Debtor 1              Stephanie                 J.                        Collins
                       First Name                Middle Name               Last Name


 Debtor 2
 (Spouse, if filing)First Name                   Middle Name               Last Name


                                     DISTRICT OF MARYLAND
 United States Bankruptcy Court for the:

 Case number                                                                                                                            Check if this is an
 (if known)
                                                                                                                                        amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended



 Part 1:         Summarize Your Assets

                                                                                                                                                  Your assets
                                                                                                                                                  Value of what you own
1.   Schedule A/B: Property
                         (Official Form 106A/B)
                                                                                                                                                         $68,258.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................

                                                                                                                                                    $21,505.00
     1b. Copy line 62, Total personal property, from Schedule A/B............................................................................................................................


                                                                                                                                                          $89,763.00
     1c. Copy line 63, Total of all property on Schedule A/B......................................................................................................................................


 Part 2:         Summarize Your Liabilities

                                                                                                                                                    Your liabilities
                                                                                                                                                    Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property(Official Form 106D)
                                                                                                                          $69,789.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims  (Official Form 106E/F)
                                                                                                                                       $4,175.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F..........................................................................


                                                                                                                   +             $125,756.20
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................


                                                                                                                    Your total liabilities                   $199,720.20




 Part 3:         Summarize Your Income and Expenses

4.   Schedule I: Your Income
                           (Official Form 106I)
                                                                                                                                                    $1,599.50
     Copy your combined monthly income from line 12 of Schedule I..........................................................................................................................

5.   Schedule J: Your Expenses
                             (Official Form 106J)
                                                                                                                                                        $1,845.07
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................




Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                                                         page 1
                              Case 19-19276          Doc 1      Filed 07/08/19         Page 50 of 70
                                                                                                                 07/08/2019 05:49:02pm


            Stephanie J. Collins                                                 Case number (if known)


 Part 4:      Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?
         No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
         Yes

7.   What kind of debt do you have?
         Your debts are primarily consumer debts.   Consumer debtsare those "incurred by an individual primarily for a personal,
         family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
         Your debts are not primarily consumer debts.  You have nothing to report on this part of the form. Check this box and submit
         this form to the court with your other schedules.

8.   From theStatement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11;
                                OR, Form 122B Line 11;
                                                    OR, Form 122C-1 Line 14.                                             $2,088.84


9.   Copy the following special categories of claims from Part 4, line
                                                                    Schedule
                                                                       6 of  E/F:

                                                                                                Total claim
     From Part 4 onSchedule E/F,copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                        $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                      $0.00


     9d. Student loans. (Copy line 6f.)                                                                       $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as              $0.00
         priority claims. (Copy line 6g.)

     9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +                 $0.00


     9g. Total. Add lines 9a through 9f.                                                                      $0.00




Official Form 106Sum        Summary of Your Assets and Liabilities and Certain Statistical Information                        page 2
                                  Case 19-19276               Doc 1         Filed 07/08/19              Page 51 of 70
                                                                                                                                 07/08/2019 05:49:02pm


 Fill in this information to identify your case:
 Debtor 1            Stephanie               J.                      Collins
                     First Name              Middle Name             Last Name


 Debtor 2
 (Spouse, if filing)First Name               Middle Name             Last Name


                                     DISTRICT OF MARYLAND
 United States Bankruptcy Court for the:

 Case number                                                                                                              Check if this is an
 (if known)
                                                                                                                          amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                              12/15

If two married people are filing together, both are equally responsible for supplying correct information.


You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                 Sign Below

     Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

            No

            Yes. Name of person                                                                          Attach Bankruptcy Petition Preparer's Notice,
                                                                                                         Declaration, and Signature
                                                                                                                                  (Official Form 119).




     Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they
     are



     X /s/ Stephanie J. Collins                                    X
           Stephanie J. Collins, Debtor 1                              Signature of Debtor 2
           Date 07/08/2019                                             Date
                MM / DD / YYYY                                                   MM / DD / YYYY




Official Form 106Dec                          Declaration About an Individual Debtor's Schedules                                                page 1
                                  Case 19-19276              Doc 1         Filed 07/08/19             Page 52 of 70
                                                                                                                                 07/08/2019 05:49:02pm


 Fill in this information to identify your case:
 Debtor 1            Stephanie              J.                      Collins
                     First Name             Middle Name             Last Name


 Debtor 2
 (Spouse, if filing)First Name              Middle Name             Last Name


                                     DISTRICT OF MARYLAND
 United States Bankruptcy Court for the:

 Case number                                                                                                              Check if this is an
 (if known)
                                                                                                                          amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                            04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,


 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
       Married
       Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
        No
        Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories
                                            include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out
                                  Schedule H: Your Codebtors
                                                          (Official Form 106H).




Official Form 107                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
                                      Case 19-19276                    Doc 1           Filed 07/08/19                 Page 53 of 70
                                                                                                                                                    07/08/2019 05:49:02pm


                    Stephanie J. Collins                                                                     Case number (if known)

 Part 2:             Explain the Sources of Your Income
4.      Did you have any income from employment or from operating a business during this year or the two previous calendar years?
        Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
        If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


             No
             Yes. Fill in the details.

                                                              Debtor 1                                                       Debtor 2

                                                            Sources of income                Gross income                   Sources of income         Gross income
                                                            Check all that apply.            (before deductions             Check all that apply.     (before deductions
                                                                                             and exclusions                                           and exclusions

From January 1 of the current year                              Wages,                                                         Wages,
until                                                           commissions,                                                   commissions,

                                                                Operating a business                                           Operating a business


For the last calendar year:                                     Wages,                                 $12,000.00              Wages,
                                                                commissions,                                                   commissions,
(January 1 to December 31,2018 )
                                      YYYY                      Operating a business                                           Operating a business


For the calendar year before that:                              Wages,                                                         Wages,
                                                                commissions,                                                   commissions,
(January 1 to December 31,2017 )
                                      YYYY                      Operating a business                                           Operating a business

5.      Did you receive any other income during this year or the two previous calendar years?
        Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social
        Security;
        unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from
        lawsuits; royalties;
        and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only
        once under

             No
             Yes. Fill in the details.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                  page 2
                                   Case 19-19276                     Doc 1          Filed 07/08/19                 Page 54 of 70
                                                                                                                                                 07/08/2019 05:49:02pm


                Stephanie J. Collins                                                                       Case number (if known)


 Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
          No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts.     Consumer debtsare defined in 11 U.S.C. § 101(8) as
                  "incurred by an individual primarily for a personal, family, or household purpose."

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                      No. Go to line 7.
                      Yes.   List below each creditor to whom you paid a total of $6,825* or more in one or more
                             payments and the
                             total amount you paid that creditor. Do not include payments for domestic support

                  * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes.   List below each creditor to whom you paid a total of $600 or more and the total amount you
                             paid that
                             creditor. Do not include payments for domestic support obligations, such as child support


7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insidersinclude your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and
     any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic


          No
          Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.
          No
          Yes. List all payments that benefited an insider.

 Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions,
     support or custody


          No
          Yes. Fill in the details.

Case title                                     Nature of the case                                   Court or agency                                    Status of the case
Carrie M. Ward v. Stephanie J.                 contract                                             Circuit Court for Baltimore City
Collins                                                                                             Court Name
                                                                                                                                                                Pending
                                                                                                    111 N. Calvert Street                                       On appeal
                                                                                                    Number       Street
Case number 24O19000576                                                                                                                                         Concluded

                                                                                                    Baltimore                       MD      21202
                                                                                                    City                            State   ZIP Code




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                     page 3
                                    Case 19-19276               Doc 1         Filed 07/08/19                Page 55 of 70
                                                                                                                                      07/08/2019 05:49:02pm


                  Stephanie J. Collins                                                              Case number (if known)
Case title                                    Nature of the case                             Court or agency                                Status of the case
Midland Funding, Inc v.                       Disputed - Discharged in prior bk              District Court for Baltimore City
Stephanie Collins                                                                            Court Name
                                                                                                                                                     Pending
                                                                                             501 E. Fayette Street                                   On appeal
                                                                                             Number       Street
Case number 01010017802008                                                                                                                           Concluded

                                                                                             Baltimore                   MD      21202
                                                                                             City                        State   ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

              No. Go to line 11.
              Yes. Fill in the information below.

11.   Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
      amounts from your accounts or refuse to make a payment because you owed a debt?

              No
              Yes. Fill in the details.
12.   Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit
      of

              No
              Yes

 Part 5:            List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

              No
              Yes. Fill in the details for each gift.

14.   Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than
      $600


              No
              Yes. Fill in the details for each gift or contribution.

 Part 6:            List Certain Losses
15.   Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft,
      fire,

              No
              Yes. Fill in the details.




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 4
                                   Case 19-19276                   Doc 1          Filed 07/08/19                Page 56 of 70
                                                                                                                                       07/08/2019 05:49:02pm


                 Stephanie J. Collins                                                                   Case number (if known)

 Part 7:           List Certain Payments or Transfers
16.   Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property
      to

      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

             No
             Yes. Fill in the details.

17.   Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property
      to

      Do not include any payment or transfer that you listed on line 16.

             No
             Yes. Fill in the details.

18.   Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other
      than
      Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your
      property).


             No
             Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
       No
       Yes. Fill in the details.

 Part 8:           List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20.   Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
      benefit, closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
      brokerage

             No
             Yes. Fill in the details.
21.   Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
      for securities, cash, or other valuables?

             No
             Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.




Official Form 107                       Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 5
                                  Case 19-19276                Doc 1         Filed 07/08/19              Page 57 of 70
                                                                                                                             07/08/2019 05:49:02pm


                Stephanie J. Collins                                                             Case number (if known)

 Part 9:         Identify Property You Hold or Control for Someone Else
23.   Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.

            No
            Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

  Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
  Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

  Hazardous material
                   means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.   Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an
      environmental

            No
            Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26.   Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements
      and

            No
            Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 6
                                  Case 19-19276              Doc 1         Filed 07/08/19             Page 58 of 70
                                                                                                                               07/08/2019 05:49:02pm


                Stephanie J. Collins                                                          Case number (if known)

 Part 11:         Give Details About Your Business or Connections to Any Business
27.   Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
      business?

                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                A member of a limited liability company (LLC) or limited liability partnership (LLP)
                A partner in a partnership
                An officer, director, or managing executive of a corporation
                An owner of at least 5% of the voting or equity securities of a corporation
            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.

28.   Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business?
      Include

            No
            Yes. Fill in the details below.

 Part 12:         Sign Below
I have read the answers on this
                            Statement of Financial Affairs
                                                       and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years,




X /s/ Stephanie J. Collins                                   X
   Stephanie J. Collins, Debtor 1                                Signature of Debtor 2

   Date         07/08/2019                                       Date

Did you attach additional pagesYour
                                to Statement of Financial Affairs for Individuals Filing for Bankruptcy
                                                                                                (Official Form 107)?

      No
      Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

      No
      Yes. Name of person                                                                            Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                     Declaration, and Signature(Official Form 119).




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 7
                               Case 19-19276                 Doc 1   Filed 07/08/19          Page 59 of 70
                                                                                                                          07/08/2019 05:49:03pm




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



   This notice is for you if:
                                                                         Chapter 7: Liquidation

      You are an individual filing for bankruptcy,
      and                                                                         $245     filing fee
                                                                                   $75     administrative fee
      Your debts are primarily consumer debts.                                     $15     trustee surcharge
                                                                         +
      Consumer debts are defined in 11 U.S.C. § 101(8)                            $335     total fee
      as "incurred by an individual primarily for a
      personal, family, or household purpose."
                                                                         Chapter 7 is for individuals who have financial difficulty
                                                                         preventing them from paying their debts and who are
                                                                         willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                               pay their creditors. The primary purpose of filing under
                                                                         chapter 7 is to have your debts discharged. The
to individuals
                                                                         bankruptcy discharge relieves you after bankruptcy from
                                                                         having to pay many of your pre-bankruptcy debts.
                                                                         Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                         property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                         example, a creditor may have the right to foreclose a
                                                                         home mortgage or repossess an automobile.
     Chapter 7 -- Liquidation
                                                                         However, if the court finds that you have committed
     Chapter 11 -- Reorganization                                        certain kinds of improper conduct described in the
                                                                         Bankruptcy Code, the court may deny your discharge.
     Chapter 12     -- Voluntary repayment plan for family
                      farmers or fishermen                               You should know that the even if you file chapter 7 and
                                                                         you receive a discharge, some debts are not discharged
                                                                         under the law. Therefore, you may still be responsible to
     Chapter 13 -- Voluntary repayment plan for                          pay:
                      individuals with regular income

                                                                                most taxes;
You should have an attorney review your
                                                                                most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                                     domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                               page 1
                                    Case 19-19276               Doc 1   Filed 07/08/19           Page 60 of 70
                                                                                                                               07/08/2019 05:49:03pm




     most fines, penalties, forfeitures, and criminal                       for your state of residence and family size, depending
     restitution obligations; and                                           on the results of theMeans Test,the U.S. trustee,
                                                                            bankruptcy administrator, or creditors can file a motion to
     certain debts that are not listed in your bankruptcy                   dismiss your case under § 707(b) of the Bankruptcy
     papers.                                                                Code. If a motion is filed, the court will decide if your
                                                                            case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:                         choose to proceed under another chapter of the
                                                                            Bankruptcy Code.
     fraud or theft;
                                                                            If you are an individual filing for chapter 7 bankruptcy, the
     fraud or defalcation while acting in breach of fiduciary
                                                                            trustee may sell your property to pay your debts, subject
     capacity;
                                                                            to your right to exempt the property or a portion of the
                                                                            proceeds from the sale of the property. The property,
     intentional injuries that you inflicted; and                           and the proceeds from property that your bankruptcy
     death or personal injury caused by operating a motor                   trustee sells or liquidates that you are entitled to, is
     vehicle, vessel, or aircraft while intoxicated from                    called exempt property. Exemptions may enable you to
     alcohol or drugs.                                                      keep your home, a car, clothing, and household items or
                                                                            to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have                       Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You                      must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly                       Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing               property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine                    proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.


If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
                                                                            Chapter 11: Reorganization
the Chapter 7 Means Test Calculation(Official Form                                 $1,167      filing fee
122A-2).                                                                             $550      administrative fee
                                                                            +
If your income is above the median for your state, you must                        $1,717      total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--                      Chapter 11 is often used for reorganizing a business, but
sometimes called theMeans Test--deduct from your                            is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to                     11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                     page 2
                                   Case 19-19276           Doc 1        Filed 07/08/19             Page 61 of 70
                                                                                                                               07/08/2019 05:49:03pm


         Read These Important Warnings

         Because bankruptcy can have serious long-term financial and legal consequences, including loss of
         your property, you should hire an attorney and carefully consider all of your options before you file.
         Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
         and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
         properly and protect you, your family, your home, and your possessions.


         Although the law allows you to represent yourself in bankruptcy court, you should understand that
         many people find it difficult to represent themselves successfully. The rules are technical, and a
         mistake or inaction may harm you. If you file without an attorney, you are still responsible for
         knowing and following all of the legal requirements.


         You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
         necessary documents.


         Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
         bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
         fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
         to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                                                                               Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                                  repay your creditors all or part of the money that you owe
            or fishermen                                                       them, usually using your future earnings. If the court
                                                                               approves your plan, the court will allow you to repay your
                                                                               debts, as adjusted by the plan, within 3 years or 5 years,
         $200     filing fee                                                   depending on your income and other factors.
           $75    administrative fee
+
                                                                               After you make all the payments under your plan, many
         $275     total fee
                                                                               of your debts are discharged. The debts that are not
                                                                               discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                               include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                                       domestic support obligations,
                                                                                    most student loans,
                                                                                    certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                                          debts for fraud or theft,
                                                                                    debts for fraud or defalcation while acting in a
                                                                                    fiduciary capacity,
             $235     filing fee
                $75   administrative fee
    +                                                                               most criminal fines and restitution obligations,
             $310     total fee
                                                                                    certain debts that are not listed in your bankruptcy
                                                                                    papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                                    certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                                    injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.
                                                                                    certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                     page 3
                                 Case 19-19276                  Doc 1   Filed 07/08/19          Page 62 of 70
                                                                                                                            07/08/2019 05:49:03pm




                                                                            A married couple may file a bankruptcy case together--
   Warning: File Your Forms on Time                                         called a joint case. If you file a joint case and each
                                                                            spouse lists the same mailing address on the
   Section 521(a)(1) of the Bankruptcy Code requires                        bankruptcy petition, the bankruptcy court generally will
   that you promptly file detailed information about                        mail you and your spouse one copy of each notice,
   your creditors, assets, liabilities, income, expenses                    unless you file a statement with the court asking that
   and general financial condition. The court may                           each spouse receive separate copies.
   dismiss your bankruptcy case if you do not file this
   information within the deadlines set by the
   Bankruptcy Code, the Bankruptcy Rules, and local
   rules of the court.                                                      Understand which services you could
                                                                            receive from credit counseling agencies
   For more information about the documents and
   their deadlines, go to:
                                                                            The law generally requires that you receive a credit
   http://www.uscourts.gov/bkforms/bankruptcy_forms                         counseling briefing from an approved credit counseling
   .html#procedure.                                                         agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                            case, both spouses must receive the briefing. With
                                                                            limited exceptions, you must receive it within the 180
                                                                            days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                              briefing is usually conducted by telephone or on the
consequences                                                                Internet.


     If you knowingly and fraudulently conceal assets or                    In addition, after filing a bankruptcy case, you generally
     make a false oath or statement under penalty of                        must complete a financial management instructional
     perjury--either orally or in writing--in connection with               course before you can receive a discharge. If you are
     a bankruptcy case, you may be fined, imprisoned, or                    filing a joint case, both spouses must complete the
     both.                                                                  course.


                                                                            You can obtain the list of agencies approved to provide
     All information you supply in connection with a                        both the briefing and the instructional course from:
     bankruptcy case is subject to examination by the
     Attorney General acting through the Office of the                      http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
     U.S. Trustee, the Office of the U.S. Attorney, and
     other offices and employees of the U.S. Department                     In Alabama and North Carolina, go to:
     of Justice.
                                                                            http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                            ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                                     If you do not have access to a computer, the clerk of the
                                                                            bankruptcy court may be able to help you obtain the list.

The bankruptcy court sends notices to the mailing address
you list onVoluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                  page 4
                                  Case 19-19276   Doc 1     Filed 07/08/19          Page 63 of 70
                                                                                                       07/08/2019 05:49:03pm

                                         UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF MARYLAND
                                                BALTIMORE DIVISION
  IN RE:   Stephanie J. Collins                                                   CASE NO

                                                                                 CHAPTER        13

                                        VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 7/8/2019                                           Signature    /s/ Stephanie J. Collins
                                                                    Stephanie J. Collins



Date                                                    Signature
Case 19-19276   Doc 1   Filed 07/08/19   Page 64 of 70
                                                         07/08/2019 05:49:03pm



           Bankcard Services
          P.O. Box 4477
          Beaverton, OR 97076



          Advance America
          2514 Columbia Pike
          Arlington, VA 22204



          Alliance One Receivables Manangement
          4850 Street Road, Suite 300
          Feasterville Trevose, PA 19053



          Baltimore City
          Director Of Finance
          200 Holliday Street
          Baltimore, MD 21202

          Cb Indigo/gf
          Po Box 4499
          Beaverton, OR 97076



          Chrysler Capital
          Po Box 961275
          Fort Worth, TX 76161



          Coast Professional Inc
          P.O. Box 246
          Geneseo, NY 14454



          Comcast
          8029 Corporate Drive
          Nottingham, MD 21236



          Comptroller of Maryland
          Revenue Administration Division
          Annapolis, Md 21411
Case 19-19276   Doc 1   Filed 07/08/19   Page 65 of 70
                                                         07/08/2019 05:49:03pm



          Convergent Outsourcing
          800 Sw 39th St
          Renton, WA 98057



          Convergent Outsourcing, Inc
          800 SW 39th St.
          P.O. Box 9004
          Renton, WA 98057

          Credit Collection Services
          725 Canton Street
          Norwood, MA 02062



          Delaware Title Loans, Inc.
          2431 Pulaski Highway,Suite 4
          Newark, DE 19702



          Dept Of Ed/navient
          Po Box 9635
          Wilkes Barre, PA 18773



          DNF Associates
          2351 N. Forest Road
          Getzville, NY 14068



          Dpt Treasury
          3700 East West Highway
          Hyattsville, MD 20782



          Enhanced Recovery Co L
          Po Box 57547
          Jacksonville, FL 32241



          ERC
          P.O. Box 23870
          Jacksonville, FL 32241-3870
Case 19-19276   Doc 1   Filed 07/08/19   Page 66 of 70
                                                         07/08/2019 05:49:03pm



          Fay Servicing
          P.O. Box 619063
          Dallas, TX 75261



          First Premier Bank
          3820 N Louise Ave
          Sioux Falls, SD 57107



          Fortiva Credit Card
          P.O. Box 105341
          Atlanta, GA 30348



          High Five
          1800 Watermark Drive
          Columbus, OH 43215



          Highlight Puzzle Club
          P.O. Box 6381
          Harlan, IA 51593



          Indigo
          Genesis FS Card Services
          P.O. Box 23039
          Columbus, GA 31902

          Internal Revenue Service
          Kansas City, MO 64999




          Law Offices of Kim Parker, PA
          2123 Maryland Ave
          Baltimore, MD 21218



          MVA
          6601 Ritchie Highway,N.E.
          Glen Burnie,MD 21062
Case 19-19276   Doc 1   Filed 07/08/19   Page 67 of 70
                                                         07/08/2019 05:49:03pm



          Penske Truck Leasing Co., L.P.
          P.O. Box 827380
          Philadelphia, PA 19182



          Plate Pass LLC
          P.O. Box 25367
          Tempe, AZ 85282



          PNC Bank
          300 Fifth Ave
          Pittsburgh, PA 15222



          Professional Account Management, LLC
          P.O. Box 37038
          Washington, DC 20013



          State of Maryland
          Central Collection Unit
          300 W. Preston Street
          Baltimore, MD 21201-2321

          State of Maryland
          Maryland SafeZones
          P.O. Box 17648
          Curtis Bay, MD 21226

          State of Maryland Central Collection Uni
          300 West Preston Street, 5th Floor
          Baltimore, MD 21201



          Tbom/atls/fortiva Mc
          Po Box 105555
          Atlanta, GA 30348



          The Receivable Manangement Services, LLC
          Erie Insurance Exchange
          P.O. Box 361348
          Columbus, OH 43236
Case 19-19276   Doc 1   Filed 07/08/19   Page 68 of 70
                                                         07/08/2019 05:49:03pm



          TitleMax of Virginia, Inc, dba TitleMax
          5265 Lee Highway
          Arlington, VA 22207
                                      Case 19-19276    Doc 1        Filed 07/08/19          Page 69 of 70
                                                                                                                     07/08/2019 05:49:03pm

                                             UNITED STATES BANKRUPTCY COURT
                                                   DISTRICT OF MARYLAND
                                                    BALTIMORE DIVISION

               Stephanie J. Collins
   IN RE:                                                                                 CASE NO.

                                                                                         CHAPTER       13

                                                      Certificate of Service


I hereby certify on this the August 10, 2018 I served the following persons via electronic or US Postal service a copy of the
Notice of Bankruptcy Filing.

Date:          7/8/2019                                                 /s/ Kim Parker
                                                                        Kim Parker
                                                                        Attorney for the Debtor(s)

Bankcard Services                                Chrysler Capital                                    Convergent Outsourcing, Inc
P.O. Box 4477                                    xxxxxxxxxxxxx1000                                   800 SW 39th St.
Beaverton, OR 97076                              Po Box 961275                                       P.O. Box 9004
                                                 Fort Worth, TX 76161                                Renton, WA 98057




Advance America                                  Coast Professional Inc                              Credit Collection Services
2514 Columbia Pike                               P.O. Box 246                                        725 Canton Street
Arlington, VA 22204                              Geneseo, NY 14454                                   Norwood, MA 02062




Alliance One Receivables                         Comcast                                             Delaware Title Loans, Inc.
Manangement                                      8029 Corporate Drive                                2431 Pulaski Highway,Suite 4
4850 Street Road, Suite 300                      Nottingham, MD 21236                                Newark, DE 19702
Feasterville Trevose, PA 19053




Baltimore City                                   Comptroller of Maryland                             Dept Of Ed/navient
Director Of Finance                              Revenue Administration Division                     xxxxxxxxxxxxxxxxxxxxxxxxx0716
200 Holliday Street                              Annapolis, Md 21411                                 Po Box 9635
Baltimore, MD 21202                                                                                  Wilkes Barre, PA 18773




Cb Indigo/gf                                     Convergent Outsourcing                              DNF Associates
xxxxxxxxxxxx3924                                 xxxx4265                                            2351 N. Forest Road
Po Box 4499                                      800 Sw 39th St                                      Getzville, NY 14068
Beaverton, OR 97076                              Renton, WA 98057
                                      Case 19-19276    Doc 1        Filed 07/08/19    Page 70 of 70
                                                                                                                07/08/2019 05:49:03pm

                                             UNITED STATES BANKRUPTCY COURT
                                                   DISTRICT OF MARYLAND
                                                    BALTIMORE DIVISION

               Stephanie J. Collins
   IN RE:                                                                            CASE NO.

                                                                                     CHAPTER      13

                                                       Certificate of Service
                                                       (Continuation Sheet #1)

Dpt Treasury                                     Highlight Puzzle Club                          Professional Account Management,
xxxx7869                                         P.O. Box 6381                                  LLC
3700 East West Highway                           Harlan, IA 51593                               P.O. Box 37038
Hyattsville, MD 20782                                                                           Washington, DC 20013




Enhanced Recovery Co L                           Indigo                                         State of Maryland
xxxxx6505                                        Genesis FS Card Services                       Central Collection Unit
Po Box 57547                                     P.O. Box 23039                                 300 W. Preston Street
Jacksonville, FL 32241                           Columbus, GA 31902                             Baltimore, MD 21201-2321




ERC                                              Internal Revenue Service                       State of Maryland
P.O. Box 23870                                   Kansas City, MO 64999                          Maryland SafeZones
Jacksonville, FL 32241-3870                                                                     P.O. Box 17648
                                                                                                Curtis Bay, MD 21226




Fay Servicing                                    MVA                                            State of Maryland Central Collection Uni
P.O. Box 619063                                  6601 Ritchie Highway,N.E.                      300 West Preston Street, 5th Floor
Dallas, TX 75261                                 Glen Burnie,MD 21062                           Baltimore, MD 21201




First Premier Bank                               Penske Truck Leasing Co., L.P.                 Tbom/atls/fortiva Mc
xxxxxxxxxxxx6831                                 P.O. Box 827380                                xxxxxxxxxxxx5093
3820 N Louise Ave                                Philadelphia, PA 19182                         Po Box 105555
Sioux Falls, SD 57107                                                                           Atlanta, GA 30348




Fortiva Credit Card                              Plate Pass LLC                                 The Receivable Manangement Services,
P.O. Box 105341                                  P.O. Box 25367                                 LLC
Atlanta, GA 30348                                Tempe, AZ 85282                                Erie Insurance Exchange
                                                                                                P.O. Box 361348
                                                                                                Columbus, OH 43236



High Five                                        PNC Bank                                       TitleMax of Virginia, Inc, dba TitleMax
1800 Watermark Drive                             300 Fifth Ave                                  5265 Lee Highway
Columbus, OH 43215                               Pittsburgh, PA 15222                           Arlington, VA 22207
